Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  157754 & (19)(20)(21)                                                                                    Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 157754
                                                                   COA: 343617
                                                                   Wayne CC: 17-006849-FH
  MARK TWAIN GADDIS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion by defendant-appellant to withdraw his
  application for leave to appeal, motion for stay, and motion for immediate consideration
  is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2018
         t0529
                                                                              Clerk